oO fo Sa DH Ww fF WH NY

Nm MN YY YM BY WD NR DR RD es se Se
ott DH UO SF WN KY CO DO CO AN DUH FP WD NY KF O&O

 

 

Case 2:21-cr-00033-JCC Document1 Filed 02/17/21 Page 1of4

 

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence
of the Grand Jury and FILED in the U.S.
DISTRICT COURT at Seattle, Washington
February 17, 2021

WILLIAM M. McCOOL, Clerk
By v Deputy

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. CR21-033 JCC
Plaintiff,
V. INDICTMENT

VLADIMIR Y. KOZUB, aka LAPA,

Defendant.

 

 

The Grand Jury charges that:

(Possession with Intent to Distribute - Methamphetamine and Heroin)

On or about December 29, 2020, in King County, within the Western District of
Washington and elsewhere, VLADIMIR Y. KOZUB, did knowingly and intentionally |
possess with the intent to distribute, and aid and abet the possession of with intent to |
distribute, methamphetamine and heroin, both substances controlled under Title 21,

United States Code, Section 812.

The Grand Jury further alleges that this offense involved 5 grams or more of
methamphetamine, its salts, isomers, and salts of its isomers, and 50 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, and salts of its isomers.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B),
and 841(b)(1)(C), and Title 18, United States Code, Section 2.

INDICTMENT UNITED STATES ATTORNEY

: ae 700 STEWART STREET, SUITE 5220
United States v. Vladimir ¥. Kozub - | SEATTLE, WASHINGTON 98101

(206) 553-7970
wo © aT DH OX FP W LY FR

YN NY BB WY WN NY VN VY De Re RR RB REO SOO EO
oOo sa) DH tu S&B WH HO KF CO CO TF AN DH fF WwW YY KY &

 

 

Case 2:21-cr-00033-JCC Document1 Filed 02/17/21 Page 2 of 4

COUNT 2
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

On or about December 29, 2020, in King County, within the Western District of
Washington, VLADIMIR Y. KOZUB knowingly and intentionally possessed a firearm,
to wit, a .45 caliber Colt pistol, in furtherance of a drug trafficking offense for which he
may be prosecuted in a Court of the United States, to wit, Possession with Intent to
Distribute — Methamphetamine and Heroin, as charged in Count 1, of this Indictment.

All in violation of Title 18, United States Code, Section 924(c)(1)(A).

COUNT 3
(Felon in Possession of a Firearm)

On or about December 29, 2020, in King County, within the Western District of
Washington, VLADIMIR Y. KOZUB, knowing he had previously been convicted of
crimes punishable by imprisonment for a term exceeding one year, to wit:

Felon in Possession of a Firearm, 15 CR 5543 BHS, in the U.S.

District Court for the Western District of Washington, on or about

August 22, 2016,
did knowingly possess, and did aid and abet the possession of, a firearm, to wit, a .45
caliber Colt pistol, which had previously traveled in interstate and foreign commerce.

All in violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2),
and 2.

FORFEITURE ALLEGATIONS

The allegations contained in Counts | through 3 of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeiture.
| Upon conviction of the offense alleged in Count 1, the defendant VLADIMIR Y.
KOZUB shall forfeit to the United States, pursuant to Title 21 United States Code,
Section 853, any property that constitutes or is traceable to proceeds of the offense, as

well as any property that facilitated the offense.

INDICTMENT UNITED STATES ATTORNEY

ere aie . 700 STEWART STREET, SUITE 5220
United States vy. Vladimir Y. Kozub - 2 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo co a BD A FSF WW YH

mo NO KN NY NY KY NH WY KY YF FY KF SFP FF SF Sh eh ShUmre
co aT TN A PB WN KS COO we HI DA FP WYN KF S&S

 

 

Case 2:21-cr-00033-JCC Document1 Filed 02/17/21 Page 3 of 4

Upon conviction of the offenses alleged in Counts 2 and 3, the defendant
VLADIMIR Y. KOZUB shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 924(d)(1), by way of Title 28, United States Code, Section 2461(c),
any firearms and associated ammunition that were involved in the offense, including but
not limited to, a .45 caliber Colt pistol, seized from a vehicle driven by defendant
VLADIMIR Y. KOZUB on December 29, 2020.

Substitute Assets. If any of the property described above, as a result of any act or
omission of the defendant:

a cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
C. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or,
e. has been commingled with other property which cannot be divided
without difficulty,
/
//
//
/
//
//
//
//
//
//
//
//
//
//
INDICTMENT UNITED STATES ATTORNEY
United States v. Vladimir Y. Kozub - 3 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
wo oOo tn KH WH FP WY LY

—_—= —
et

13
15
16
17
18
19
ke 20
21
22
23
24
25
26
27
28

Case 2:21-cr-00033-JCC Document1 Filed 02/17/21 Page 4 of 4

PL

BRIAN Ty) MORAN
itedStates Attorney

 

 

LZ] AAX

sgistant United States Attorney

he SREENBERG

fle ¥ (ome

AMY JAQUETTE
Assistant United States Attorney

 

 

INDICTMENT
United States v. Vladimir Y. Kozub - 4

the above-described forfeitable property.

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p), to seek the forfeiture of any other property of the defendants up to the value of

A TRUE BILL:

DATED: 2/17 /2ca\

(Signature of Foreperson redacted
pursuant to the policy of the Judicial
Conference of the United States)

 

FOREPERSON

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
